           18-10509-shl           Doc 985        Filed 07/23/19         Entered 07/23/19 14:42:33                  Main Document
                                                                      Pg 1 of 36


                                                     UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF NEW YORK

In re Firestar Diamond Inc & Fantasy Inc (Combined)                                      Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                    Reporting Period: 6/1/19 - 6/30/19

                                                                                Federal Tax I.D. # XX-XXXXXXX            Firestar Diamond Inc
                                                                                                   XX-XXXXXXX            Fantasy Inc

                                                CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy of the
     report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the reports
     for Southern District of New York.)

     REQUIRED DOCUMENTS                                                              Form No.            Document        Explanation Attached
                                                                                                         Attached
     Schedule of Cash Receipts and Disbursements                                MOR-1                  See Exhibit A "Firestar & Fantasy Cash
                                                                                                                      Register"
     Bank Reconciliation (or copies of debtor's bank reconciliations)           MOR-1 (CON'T)
       Copies of bank statements                                                                                      Included
       Cash disbursements journals                                                                     See Exhibit A " Firestar & Fantasy Cash
                                                                                                                      Register"
     Statement of Operations                                                    MOR-2                     See Exhibit B "Firestar, Fantasy &
                                                                                                          Consolidated Income Statements"

     Balance Sheet                                                              MOR-3                     See Exhibit C "Firestar, Fantasy &
                                                                                                            Consolidated Balance Sheets"
     Status of Post-petition Taxes                                              MOR-4                                Not applicable
       Copies of IRS Form 6123 or payment receipt                                                                   Not applicable
       Copies of tax returns filed during reporting period                                                          Not applicable
     Summary of Unpaid Post-petition Debts                                      MOR-4                   See Exhibit D "Post Petition Payables"
       Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                               MOR-5
     Taxes Reconciliation and Aging                                             MOR-5
     Payments to Insiders and Professional                                      MOR-6
     Post Petition Status of Secured Notes, Leases Payable                      MOR-6
     Debtor Questionnaire                                                       MOR-7

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my
     knowledge and belief.


     /s/ Richard Levin, Chapter 11 Trustee                                                           7/23/2019


     This MOR reflects corrections from prior reports made to correctly reflect the Companies' financial statements.




                                                                                                                                       FORM MOR
                                                                                                                                           2/2008
                                                                                                                                     PAGE 1 OF 24
       18-10509-shl               Doc 985            Filed 07/23/19             Entered 07/23/19 14:42:33                              Main Document
                                                                              Pg 2 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)
      Debtor                                                                          6/1/19 - 6/30/19

                        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash
     from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed. The
     amounts reported in the "CURRENT MONTH - ACTUAL” column must equal the sum of the four bank account columns.
     Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements
     journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See
     MOR-1 (CON’T)]


                                                           Firestar United Bank         Fantasy United       Current Month Total
                                                              Account (9796)            Bank Account           (All Accounts)
     ACCOUNT NUMBER (LAST 4)                                                                (9842)
     CASH BEGINNING OF MONTH                                           1,394,846                 467,210               1,862,055
     RECEIPTS
     Cash Sales                                                                  -                      -                       -
     Collections On Pre-Petition Accounts                                        -                      -                       -
     Receivable
     Collections On Post-Petition Accounts                                       -                      -                       -
     Receivable
     Memo Sales                                                            4,026                      -                   4,026
     Sale Of Assets                                                      735,848                 282,461               1,018,310
     Royalties                                                                 -                      -                       -
     Other (Miscellaneous)                                                     -                      -                       -
     Transfers (From DIP Accts)                                                -                      -                       -
       TOTAL RECEIPTS                                                    739,874                 282,461               1,022,335
     DISBURSEMENTS
     Net Payroll (Includes Employee's Payroll                                    -                      -                       -
     Taxes)
     Payroll Taxes                                                               -                      -                       -
     Employee Benefits                                                           -                      -                       -
     Sales, Use, & Other Taxes                                                   -                      -                       -
     Utilities                                                                   -                      -                       -
     Secured (Bank Loan Interest Payments                                        -                      -                       -
     & Quarterly Line Fee)/Rental/Leases
     Insurance                                                             17,971                       -                 17,971
     Administrative                                                          (645)                      -                   (645)
     Logistics                                                                  -                       -                     -
     Operations                                                            (1,800)                      -                 (1,800)
     Court Approved Wages, 503(B) 9 And                                         -                       -                     -
     Critical Vendors
     Court Approved Bank Loan Payments                                           -                      -                       -
     Restructuring                                                       (22,643)                       -                 (22,643)
     Investing Activities/90-Day Treasury                                (40,366)                       -                 (40,366)
     Bill
     Transfers (To DIP Accts)                                                  -                        -                     -
     Professional Fees                                                   (357,657)                      -               (357,657)
     U.S. Trustee Quarterly Fees                                               -                        -                     -
     Court Costs                                                               -                        -                     -
     TOTAL DISBURSEMENTS                                                 (405,141)                      -               (405,141)

     Net Cash Flow                                                       334,733                 282,461                 617,194
     (Receipts Less Disbursements)

     CASH – END OF MONTH                                               1,729,579                 749,671               2,479,250

                                                                                                                                                 FORM MOR-1
                                                                                                                                                       2/2008
                                                                                                                                                 PAGE 2 OF 24
      18-10509-shl       Doc 985        Filed 07/23/19      Entered 07/23/19 14:42:33                 Main Document
                                                          Pg 3 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)
      Debtor                                                      6/1/19 - 6/30/19


                       THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

                                          Firestar Diamond Inc      Fantasy Inc         Total
     TOTAL DISBURSEMENTS                              (405,141)               -           (405,141)
       LESS: TRANSFERS TO OTHER
     DEBTOR IN POSSESSION
     ACCOUNTS / PURCHASE OF 90-
     DAY TREASURY BILL                                        -                   -            -
       PLUS: ESTATE
     DISBURSEMENTS MADE BY                                   -                    -             -
     TOTAL DISBURSEMENTS FOR                          (405,141)                   -       (405,141)
     CALCULATING U.S. TRUSTEE
     QUARTERLY FEES




                                                                                                                FORM MOR-1
                                                                                                                      2/2008
                                                                                                                PAGE 3 OF 24
         18-10509-shl                     Doc 985                Filed 07/23/19                    Entered 07/23/19 14:42:33                         Main Document
In re Firestar Diamond Inc & Fantasy Inc (Combined)
                                                                                                 Pg 4 of 36
                                                                                                           Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                                      Reporting Period:           6/1/19 - 6/30/19

                                                                  BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                            Firestar United Bank        Fantasy United Bank
                                               Account (9796)             Account (9842)

     BALANCE PER BOOKS                                  1,729,579                    749,671


     BANK BALANCE                                       1,730,728                    749,671
     (+) DEPOSITS IN                                            -                          -
     TRANSIT (ATTACH LIST)
     (-) OUTSTANDING                                         (1,149)                         -
     CHECKS (ATTACH LIST) :
     OTHER (ADJUSTMENTS                                           -                          -
     TO BE POSTED TO
     BOOKS)

     ADJUSTED BANK                                      1,729,579                    749,671
     BALANCE *                                                                                                                                                                -
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                            Ref. #                     Amount                       Date                             Payor                Account


     CHECKS OUTSTANDING                              Ck. #                     Amount                       Date                             Payee                Account
                                                     110                              1,149.00           01/29/19           CT Corporation                Firestar - 9796

     OTHER




                                                                                                                                                                FORM MOR-1 (CONT.)
                                                                                                                                                                            2/2008
                                                                                                                                                                      PAGE 4 OF 24
      18-10509-shl              Doc 985           Filed 07/23/19            Entered 07/23/19 14:42:33                        Main Document
                                                                          Pg 5 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)                       18-10509 (SHL) / 18-10511
      Debtor


   STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                REVENUES                                CURRENT MONTH         CUMULATIVE -
                                                                                              FILING TO DATE
     Gross Revenues                                                            1,022,335            40,617,826
     Less: Returns and Allowances                                                      -             (7,126,874)
     Net Revenue                                                               1,022,335            33,490,952
     COST OF GOODS SOLD
     Beginning Inventory                                                        4,608,191           41,040,181
     Add: Purchases (includes returned goods)                                           -            4,423,398
     Add: Cost of Labor                                                             (1,800)            263,339
     Add: Other Costs/Adjustments                                                  17,326              963,974
     Less: Ending Inventory                                                     2,517,379            2,517,379
     Cost of Goods Sold                                                         2,106,337           44,173,513
     Gross Profit (Loss)                                                       (1,084,002)         (10,682,561)
     OPERATING EXPENSES
     Advertising & Marketing                                                            -              488,900
     Auto and Truck Expense                                                            -                    -
     Bad Debts                                                                          -            9,076,146
     Contributions                                                                     -                    -
     Employee Benefits                                                                  -               92,575
     Officer/Insider Compensation*                                                      -              235,967
     Insurance                                                                    (17,971)             176,016
     Management Fees/Bonuses                                                           -                    -
     Office Expense                                                                40,566             (189,779)
     Pension & Profit-Sharing Plans                                                    -                    -
     Repairs and Maintenance                                                           -                    -
     Rent and Lease Expense                                                             -              270,627
     Salaries/Commissions/Fees                                                          -            1,285,536
     Show Expense                                                                       -               68,765
     Supplies                                                                          -                    -
     Taxes - Payroll                                                                    -              136,230
     Taxes - Real Estate                                                               -                    -
     Taxes - Other                                                                      -               42,165
     Travel and Entertainment                                                           -               24,464
     Utilities                                                                          -               19,716
     Other (see MOR-2a Schedule)                                                    2,500              769,289
     Total Operating Expenses Before Depreciation                                  25,095           12,496,615
     Depreciation/Depletion/Amortization                                                -              287,697
     Net Profit (Loss) Before Other Income & Expenses                          (1,109,097)         (23,466,872)
     OTHER INCOME AND EXPENSES
     Other Income                                                                      -                58,375
     Interest Expense                                                                  -               682,516
     Other Expense (Bank Charges)                                                      -                11,759
     Net Profit (Loss) Before Reorganization Items                             (1,109,097)         (24,161,147)




                                                                                                                                      FORM MOR-2
                                                                                                                                            2/2008
                                                                                                                                      PAGE 5 OF 24
      18-10509-shl                  Doc 985                Filed 07/23/19     Entered 07/23/19 14:42:33                      Main Document
                                                                            Pg 6 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)                       18-10509 (SHL) / 18-10511
      Debtor


   STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                    REVENUES                            CURRENT MONTH         CUMULATIVE -
                                                                                              FILING TO DATE
     REORGANIZATION ITEMS
     Professional Fees (see MOR-6 ) as adjusted                                  425,290              6,316,309
     U. S. Trustee Quarterly Fees                                                  3,353                248,456
     Adj due to prior accrual true-up                                            242,595                637,273
     Loss due to writeoff of Other Assets, Fixed Assets and                            -                762,318
     accrued liabilities and expenses
     Loss due to increase in Allowance for Bad Debt                                     -            6,419,541
     Other Reorganization Expenses (see below )                                    10,000            1,378,624
     Total Reorganization Expenses                                                681,238           15,762,521
     Income Taxes                                                                      -                    -
     Net Profit (Loss)                                                         (1,790,335)         (39,923,669)
     *"Insider" is defined in 11 U.S.C. Section 101(31).




     BREAKDOWN OF “OTHER” CATEGORY
     OTHER REORGANIZATION EXPENSES
     Legal Publication Fee for Bid Procedure                                             -               17,967
     Adequate Protection Obligations (Bank's Attorneys' Fee)                             -            1,153,621

     V Discovery Fee                                                               10,000               207,037




                                                                                                                                      FORM MOR-2
                                                                                                                                            2/2008
                                                                                                                                      PAGE 6 OF 24
      18-10509-shl              Doc 985          Filed 07/23/19            Entered 07/23/19 14:42:33   Main Document
                                                                         Pg 7 of 36
In re Firestar Diamond Inc & Fantasy Inc                 18-10509 (SHL) / 18-
      Debtor


                    OTHER EXPENSES (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis
     of accounting recognizes revenue when it is realized and expenses when they are
     incurred, regardless of when cash is actually received or paid.




                                                        CURRENT        CUMULATIVE -
                   OTHER EXPENSES                        MONTH         FILING TO DATE

     Shipping Expense                                             -             (3,048)
     Royalty Expense                                              -            163,010
     Computer Expense                                             -             44,345
     Back Office Expense                                          -            120,909
     Vault Monitors                                               -            269,635
     Bank Charges                                                 -             17,123
     Professional Fees (pre-petition invoices)                    -             70,104
     Miscellaneous                                            2,500             87,209
                                                              2,500            769,288
         18-10509-shl                     Doc 985                Filed 07/23/19                   Entered 07/23/19 14:42:33                                        Main Document
                                                                                                Pg 8 of 36
                                                                                                                               18-10509 (SHL) / 18-
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                                   Case No. 10511 (SHL)
      Debtor                                                                                                 Reporting Period:           4/1/19 - 4/30/19

                                                                                          BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                               ASSETS                                                 BOOK VALUE AT END OF                 BOOK VALUE AT END OF              BOOK VALUE ON
                                                                                                    CURRENT REPORTING MONTH               PRIOR REPORTING MONTH             PETITION DATE OR
                                                                                                                                                                              SCHEDULED
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                                                  2,479,250                              1,813,205           4,333,143
     Restricted Cash and Cash Equivalents                                                                               5,018,517                              5,018,517                 -
     Accounts Receivable (Net of Advertising Allowance)                                                                   916,333                              1,063,843          21,045,799
     Notes Receivable                                                                                                         -                                      -                   -
     Inventories                                                                                                        2,517,379                              4,608,191          41,040,181
     Prepaid Expenses                                                                                                         -                                      -               560,841
     Professional Retainers                                                                                                   -                                      -                   -
     Other Current Assets (See tab "Balance Sheet")                                                                           -                                      -                   -
     TOTAL CURRENT ASSETS                                                                                              10,931,479                             12,503,755          66,979,964
     PROPERTY & EQUIPMENT
     Real Property and Improvements                                                                                               -                                  -                   -
     Machinery and Equipment                                                                                                      -                                  -               279,061
     Furniture, Fixtures and Office Equipment                                                                                     -                                  -             3,543,518
     Leasehold Improvements                                                                                                       -                                  -               480,116
     Vehicles                                                                                                                     -                                  -                   -
     Less: Accumulated Depreciation                                                                                               -                                  -            (3,798,079)
     TOTAL PROPERTY & EQUIPMENT                                                                                                   -                                  -               504,616
     OTHER ASSETS
     Amounts due from Insiders*                                                                                         2,275,539                              2,275,539           2,321,040
     Other Assets                                                                                                             -                                      -             2,410,108
     TOTAL OTHER ASSETS                                                                                                 2,275,539                              2,275,539           4,731,148
     TOTAL ASSETS                                                                                                      13,207,018                             14,779,295          72,215,728

                               LIABILITIES AND OWNER EQUITY                                           BOOK VALUE AT END OF                 BOOK VALUE AT END OF             BOOK VALUE ON
                                                                                                    CURRENT REPORTING MONTH               PRIOR REPORTING MONTH             PETITION DATE

     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable (refer to FORM MOR-4 for breakdown)                                                                   19,575                                19,575                 -
     Taxes Payable (refer to FORM MOR-4)                                                                                       -                                     -                   -
     Wages Payable                                                                                                             -                                     -                   -
     Due to Escrow Account                                                                                                  48,850                                48,850                 -
     Rent / Leases - Building/Equipment                                                                                        -                                     -                   -
     Secured Debt / Adequate Protection Payments                                                                               -                                     -                   -
     Professional Fees                                                                                                   2,246,337                             2,025,778                 -
     Amounts Due to Insiders*                                                                                                  -                                     -                   -
     Other Post-petition Liabilities (Accrued Disability & 401K Payable)                                                       -                                     -                   -
     TOTAL POST-PETITION LIABILITIES                                                                                     2,314,762                             2,094,203                 -
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                                                                             -                                      -            20,079,007
     Priority Debt                                                                                                            -                                      -                   -
     Deferred Taxes - Long Term                                                                                               -                                      -               670,000
     Deferred Rent                                                                                                            -                                      -                96,189
     Unsecured Debt                                                                                                    44,073,099                             44,075,599          44,627,706
     TOTAL PRE-PETITION LIABILITIES                                                                                    44,073,099                             44,075,599          65,472,902
     TOTAL LIABILITIES                                                                                                 46,387,861                             46,169,802          65,472,902
     OWNERS' EQUITY
     Capital Stock                                                                                                           110                                     110                 110
     Additional Paid-In Capital                                                                                        4,705,790                               4,705,790           4,705,790
     Partners' Capital Account                                                                                                 -                                       -                  -
     Owner's Equity Account                                                                                                    -                                       -                  -
     Retained Earnings - Pre-Petition                                                                                  2,036,926                               2,036,926           2,036,926
     Retained Earnings - Post-petition                                                                               (39,923,669)                            (38,133,333)                 -
     Adjustments to Owner Equity (See Below)                                                                                   -                                       -                  -
     Post-petition Contributions (attach schedule)                                                                             -                                       -                  -
     NET OWNERS’ EQUITY                                                                                              (33,180,843)                            (31,390,507)          6,742,826
     TOTAL LIABILITIES AND OWNERS' EQUITY                                                                             13,207,019                              14,779,295          72,215,728

     *"Insider" is defined in 11 U.S.C. Section 101(31).


                                                                                                                                                                                        FORM MOR-3
                                                                                                                                                                                              2/2008
                                                                                                                                                                                        PAGE 8 OF 24
       18-10509-shl                   Doc 985              Filed 07/23/19                Entered 07/23/19 14:42:33                                     Main Document
                                                                                       Pg 9 of 36

In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                                             Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                                                           Reporting Period: 6/1/19 - 6/30/19

                                                                       STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                                  Amount
                                                                                  Withheld
                                                                  Beginning        and/or                                                     Check # or
     Federal                                                        Tax           Accrued        Amount Paid                Date Paid           EFT           Ending Tax
     Withholding                                                          -                 -                  -                                                                  -

     FICA/Medicare-Employee                                               -                 -                  -                                                                  -
     FICA/Medicare-Employer                                               -                 -                  -                                                                  -
     Unemployment                                                         -                 -                  -                                                                  -
     Income                                                               -                 -                  -                                                                  -
     Other:_____________                                                  -                 -                  -                                                                  -
       Total Federal Taxes                                                -                 -                  -                        -                -                        -
     State and Local
     Withholding                                                          -                 -                  -                                                                  -
     Sales                                                                -                 -                                                                                     -
     Excise                                                               -                 -                                                                                     -
     Unemployment                                                         -                 -                  -                                                                  -
     Real Property                                                        -                 -                                                                                     -
     Personal Property                                                    -                 -                                                                                     -
     Other (Local):                                                       -                 -                  -                                                                  -
      Total State and Local                                               -                 -                  -                                                                  -


     Total Taxes                                                          -                 -                  -                        -                -                        -



                                                              SUMMARY OF UNPAID POST-PETITION DEBTS

     Attached is the aged listing of accounts payable.
                                                                    Current          1-30              31-60                  61-90                Over 91       Total
     Accounts Payable                                                12,700                 -                      -                    -             4,375                17,075
     Plus Debit balances in Post-Petition A/P,                           -                  -                      -                    -                -                     -
     which were added to A/R
     Plus Credit balances in A/R, which were                                  -             -                      -                    -           23,252                 23,252
     added to A/P
     Wages Payable                                                      -                -                  -                          -              -                          -
     Professional Fees (Accrued)                                   425,290          507,198            116,076                    76,292      1,121,481                  2,246,337
     Amounts Due to Insiders (Accrued Payroll)                                -             -                      -                    -                -                        -
     Other: (Accrued Disability & 401K Payable)                               -             -                      -                    -                -                        -

     Other:______________                                                -                -                  -                         -              -                          -
     Total Post-petition Debts                                     437,990          507,198            116,076                    76,292      1,149,108                  2,286,664
     Explain how and when the Debtor intends to pay any past due post-petition debts.

     The Debtors expect to pay all Post-Petition debts with their existing cash




                                                                                                                                                                   FORM MOR-4
                                                                                                                                                                         2/2008
                                                                                                                                                                   PAGE 9 OF 24
   18-10509-shl                Doc 985             Filed 07/23/19 Entered 07/23/19 14:42:33                                            Main Document
                                                                 Pg 10 of 36


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                          Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                        Reporting Period: 6/1/19 - 6/30/19


                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                                Amount
     Total Accounts Receivable at the beginning of the reporting period                     7,357,728
     Plus: Amounts billed (net) during the period                                           1,018,310
     Less: Amounts collected during the period                                             (1,018,310)
     Less: A/R collected previously not captured                                             (147,510)
     Total Accounts Receivable at the end of the reporting period                           7,210,218



                                                                                                         Aged by Invoice Date
     Accounts Receivable Aging                                     1-30 Days            31-60 Days            61-90 Days            91+ Days               Total
     1 - 30 days old                                                            -                                                                                   -
     31 - 60 days old                                                                                -                                                              -
     61 - 90 days old                                                                                                      -                                        -
     91+ days old                                                                                                                       7,210,218            7,210,218
     Total Accounts Receivable                                                  -                    -                     -            7,210,218            7,210,218

     Less Bad Debt Allowance & Accrued Advertising                              -                    -                     -           (6,419,541)          (6,419,541)
     Allowance (includes $30 variance)**
     Net Accounts Receivable (Exclusive of Debit Balances                       -                    -                     -              790,677              790,677
     & Inclusive of Credit Balances)
     Plus Credit Balances in AR Aging                                           -                    -                     -              (23,252)             (23,252)
     Plus Debit Balances in AP Aging                                            -                    -                     -                   -                    -

     Net Accounts Receivable (Inclusive of Debit Balances                       -                    -                     -              767,425              767,425
     and Exclusive of Credit Balances)

     **This is a general reserve recorded for financial statement reporting purposes, according to GAAP (Generally Accepted Accounting Principles). It is not a write-off

                                                            TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days            31-60 Days            61-90 Days            91+ Days               Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable




                                                                                                                                                                 FORM MOR-5
                                                                                                                                                                       2/2008
                                                                                                                                                                PAGE 10 OF 24
    18-10509-shl                               Doc 985
In re Firestar Diamond Inc & Fantasy Inc (Combined)                           Filed 07/23/19 Entered 07/23/19Case14:42:33
                                                                                                                      No. 18-10509Main        Document
                                                                                                                                    (SHL) / 18-10511 (SHL)
      Debtor                                                                                            Reporting Period:  6/1/19 - 6/30/19
                                                                                            Pg 11 of 36
                                                                                     PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                  INSIDERS
                                                                                                                                         AMOUNT PAID IN                    TOTAL PAID TO
                           NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD      DATE PAID         DATE
     Mihir Bhansali                                      Reimbursement for Marketing Expense Paid                                                                         $ 10,500.00
     Mihir Bhansali                                      Reimbursement for Cell Phone Fee Paid                                                                            $     190.99
     Mihir Bhansali                                      Net Payroll                                                                                                      $ 12,736.81
     Ajay Gandhi                                         Reimbursement for Telephone Expense Paid                                                                         $     300.00
     Ajay Gandhi                                         Net Payroll                                                                                                      $ 36,948.36
     RSR Consulting                                      Director's Fee                                                                                                   $ 47,220.00
                                                                                                  TOTAL PAYMENTS TO INSIDERS             $             -                  $ 107,896.16




                                                                                                                              PROFESSIONALS
                                                                                                                                              AMOUNT OF                                                                           TOTAL
                                                                                                                                             MONTHLY FEE      AMOUNT      AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO      INCURRED &
                           NAME                                                  APPLICABLE FEE PERIOD                                        STATEMENT      APPROVED     CURRENT MONTH     PRIOR PERIODS       DATE             UNPAID*
     Getzler Henrich & Associates , LLC                              February 26, 2018 - March 31, 2018                                             95,498       95,498              -             95,498        95,498                     -
     Getzler Henrich & Associates , LLC                                 April 1, 2018 - April 30, 2018                                              73,256       73,256              -             73,256       168,754                     -
     Getzler Henrich & Associates , LLC                                  May 1, 2018 - May 31, 2018                                                104,230      104,230              -            104,230       272,984                     -
     Getzler Henrich & Associates , LLC                                 June 1, 2018 - June 30, 2018                                                81,578       81,578              -             81,578       354,562                     -
     Getzler Henrich & Associates , LLC                                 July 1, 2018 - August 4, 2018                                              116,280      116,280              -            116,280       470,842                     -
     Getzler Henrich & Associates , LLC                              August 5, 2018 - September 1, 2018                                             80,898       80,898              -             80,578       551,420                     320
     Getzler Henrich & Associates , LLC                            September 2, 2018 - September 30, 2018                                           71,090       71,090              -             71,161       622,581                     248
     Getzler Henrich & Associates , LLC                              October 1, 2018 - October 27, 2018                                             48,493       48,493              -             48,559       671,140                     182
     Getzler Henrich & Associates , LLC                             October 28, 2018 - December 1, 2018                                             28,328       28,328              -             28,403       699,543                     107
     Getzler Henrich & Associates , LLC                            December 1, 2018 - December 31, 2018                                             16,444       16,444              -                -         699,543                  16,551
     Getzler Henrich & Associates , LLC -
     Accrued                                                           January 1, 2019 - January 31, 2019                                           16,000           -               -                -         699,543                  32,551
     Getzler Henrich & Associates , LLC -
     Accrued                                                          February 1, 2019 - February 28, 2019                                           5,000           -               -                -         699,543                  37,551
     Getzler Henrich & Associates , LLC -
     Accrued                                                              March 1, 2019 - March 31, 2019                                             2,000           -               -                -         699,543                  39,551

     Klestadt Winters Jureller Southard &
     Stevens LLP                                                       February 26, 2018 - March 31, 2018                                          343,770      275,298              -                -              -               343,770
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                            April 1, 2018 - April 30, 2018                                         166,497      133,589              -            408,917       408,917              101,350
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                             May 1, 2018 - May 31, 2018                                            166,543      133,985              -            133,985       542,902              133,908
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                            June 1, 2018 - June 14, 2018                                            50,294           -               -             40,504       583,406              143,698

     Forchelli Deegan Terrana LLP                                      February 26, 2018 - March 31, 2018                                           14,593       11,674              -                -             -                    14,593
     Forchelli Deegan Terrana LLP                                         April 1, 2018 - April 30, 2018                                             3,569        2,855              -             14,529        14,529                   3,632
     Forchelli Deegan Terrana LLP                                         May 1, 2018 - May 31, 2018                                                 4,095        3,276              -                -          14,529                   7,727
     Forchelli Deegan Terrana LLP                                         June 1, 2018 - June 3, 2018                                                1,107          936              -              4,246        18,775                   4,588

     Lackenbach Siegel, LLP                                           February 26, 2018 - March 31, 2018                                            23,855       19,168             -              19,168           -                     4,688
     Lackenbach Siegel, LLP                                               April 1, 2018 - April 30, 2018                                            15,173       12,977             -                 -             -                    19,860
     Lackenbach Siegel, LLP                                               May 1, 2018 - May 31, 2018                                                20,740       17,008             -              29,975        29,975                  10,626
     Lackenbach Siegel, LLP                                              June 1, 2018 - June 14, 2018                                                4,954        3,963             -               3,963        33,938                  11,616
     Lackenbach Siegel, LLP                                              June 15, 2018 - July 31, 2018                                              19,156       15,325             -                 -          33,938                  30,772
     Lackenbach Siegel, LLP                                            August 1, 2018 - August 31, 2018                                             32,619       26,674             -              39,960        73,898                  23,432
     Lackenbach Siegel, LLP                                         September 1, 2018 - November 30, 2018                                           22,442       18,119             -              18,119        92,017                  27,754
     Lackenbach Siegel, LLP                                         December 1, 2018 - December 31, 2018                                             7,770        6,568             -                 -          92,017                  35,524
     Lackenbach Siegel, LLP                                           January 1, 2019 - January 31, 2019                                             3,217        2,730             -               9,298       101,315                  29,443
     Lackenbach Siegel, LLP                                           February 1, 2019 - March 31, 2019                                             10,199        9,403             -              21,393       122,708                  18,249
     Lackenbach Siegel, LLP                                               April 1, 2019 - April 30, 2019                                             8,937        7,988          24,955               -         147,663                   2,232
     Lackenbach Siegel, LLP - Accrued                                     May 1, 2019 - May 31, 2019                                                10,000          -               -                 -         147,663                  12,232

     Marks Paneth LLP                                                  February 26, 2018 - March 31, 2018                                          180,214      144,171              -                -             -                180,214
     Marks Paneth LLP                                                     April 1, 2018 - April 30, 2018                                            87,345       69,876              -            214,047       214,047               53,512
     Marks Paneth LLP                                                      May 1, 2018 - May 31, 2018                                               87,086       69,668              -             69,668       283,715               70,929
     Marks Paneth LLP                                                     June 1, 2018 - June 30, 2018                                             127,955       44,122              -             44,122       327,837              154,762

     Baker Hostetler LLP (examiner)                                     April 1, 2018 - April 30, 2018                                               4,484        3,587              -              3,587         3,587                     897
     Baker Hostetler LLP (examiner)                                      May 1, 2018 - May 31, 2018                                                 14,160       11,328              -             11,328        14,915                   3,729
     Baker Hostetler LLP (examiner)                                     June 1, 2018 - June 30, 2018                                                 5,517        4,413              -              4,413        19,328                   4,832
     Baker Hostetler LLP (examiner)                                      July 1, 2018 - July 31, 2018                                                6,136        4,909              -              4,909        24,237                   6,059
     Baker Hostetler LLP (examiner)                                   August 1, 2018 - August 31, 2018                                              27,052       21,641              -             21,641        45,878                  11,470
     Baker Hostetler LLP (examiner)                                September 1, 2018 - September 30, 2018                                            3,294        2,645              -              8,704        54,583                   6,059




                                                                                                                                                                                                                          FORM MOR-6
                                                                                                                                                                                                                                2/2008
                                                                                                                                                                                                                         PAGE 11 OF 24
    18-10509-shl                               Doc 985
In re Firestar Diamond Inc & Fantasy Inc (Combined)                           Filed 07/23/19 Entered 07/23/19Case14:42:33
                                                                                                                      No. 18-10509Main        Document
                                                                                                                                    (SHL) / 18-10511 (SHL)
      Debtor                                                                                            Reporting Period:  6/1/19 - 6/30/19
                                                                                            Pg 12 of 36
                                                                                     PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                  INSIDERS
                                                                                                                                         AMOUNT PAID IN                     TOTAL PAID TO
                           NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD      DATE PAID          DATE
     Mihir Bhansali                                      Reimbursement for Marketing Expense Paid                                                                          $ 10,500.00
     Mihir Bhansali                                      Reimbursement for Cell Phone Fee Paid                                                                             $     190.99
     Mihir Bhansali                                      Net Payroll                                                                                                       $ 12,736.81
     Ajay Gandhi                                         Reimbursement for Telephone Expense Paid                                                                          $     300.00
     Ajay Gandhi                                         Net Payroll                                                                                                       $ 36,948.36
     RSR Consulting                                      Director's Fee                                                                                                    $ 47,220.00
                                                                                                  TOTAL PAYMENTS TO INSIDERS             $             -                   $ 107,896.16




                                                                                                                              PROFESSIONALS
                                                                                                                                              AMOUNT OF                                                                          TOTAL
                                                                                                                                             MONTHLY FEE      AMOUNT       AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO    INCURRED &
                           NAME                                                  APPLICABLE FEE PERIOD                                        STATEMENT      APPROVED      CURRENT MONTH     PRIOR PERIODS       DATE           UNPAID*
     Baker Hostetler LLP (attorney for
     examiner)                                                              April 1, 2018 - April 30, 2018                                          34,823       27,863               -             27,863        27,863                 6,960
     Baker Hostetler LLP (attorney for
     examiner)                                                               May 1, 2018 - May 31, 2018                                            121,921       97,720               -             32,131        59,995                96,749
     Baker Hostetler LLP (attorney for
     examiner)                                                              June 1, 2018 - June 30, 2018                                           127,747      104,019               -             44,087       104,082            180,410
     Baker Hostetler LLP (attorney for
     examiner)                                                               July 1, 2018 - July 31, 2018                                          126,553      102,865               -             40,038       144,120            266,925
     Baker Hostetler LLP (attorney for
     examiner)                                                           August 1, 2018 - August 31, 2018                                          272,096      219,598               -                -         144,120            539,021
     Baker Hostetler LLP (attorney for
     examiner)                                                     September 1, 2018 - September 30, 2018                                           17,715       15,481               -            423,141       567,261            133,595
     Baker Hostetler LLP (attorney for
     examiner)                                                         October 1, 2018 - October 31, 2018                                           14,314       11,461               -            139,541       706,802                 8,368
     Baker Hostetler LLP (attorney for
     examiner)                                                        October 1, 2018 - December 31, 2018                                            3,953         3,162              -                -         706,802                12,321
     Baker Hostetler LLP (attorney for
     examiner)                                                           January 1, 2019 - March 31, 2019                                            2,744         2,208              -              4,416       711,218                10,649
     Baker Hostetler LLP (attorney for
     examiner)                                                              April 1, 2019 - April 30, 2019                                           1,627         1,302            2,603              -         713,821                 9,672

     Alvarez & Marsal (FA for examiner)                                   April 19, 2018 - May 31, 2018                                             90,234       72,986               -             46,541        46,541             43,693
     Alvarez & Marsal (FA for examiner)                                    June 1, 2018 - June 30, 2018                                            149,735      120,209               -             41,500        88,040            151,928
     Alvarez & Marsal (FA for examiner)                                     July 1, 2018 - July 31, 2018                                           130,925      105,383               -             40,053       128,093            242,800
     Alvarez & Marsal (FA for examiner)                                  August 1, 2018 - August 31, 2018                                          124,157       99,378               -            318,410       446,504             48,547

     Jenner & Block LLP (Trustee)                                       June 14, 2018 - July 31, 2018                                              191,586      153,772              -             154,046       154,046             37,540
     Jenner & Block LLP (Trustee)                                     August 1, 2018 - August 31, 2018                                             113,573       91,388              -              91,388       245,434             59,725
     Jenner & Block LLP (Trustee)                                  September 1, 2018 - September 30, 2018                                          102,882       82,305              -              82,379       327,814             80,228
     Jenner & Block LLP (Trustee)                                    October 1, 2018 - October 31, 2018                                            105,943       85,322              -              85,322       413,136            100,848
     Jenner & Block LLP (Trustee)                                  November 1, 2018 - November 30, 2018                                             61,278       49,247              -              49,247       462,383            112,879
     Jenner & Block LLP (Trustee)                                  December 1, 2018 - December 31, 2018                                             90,137       72,521              -              72,521       534,904            130,495
     Jenner & Block LLP (Trustee)                                    January 1, 2019 - January 31, 2019                                            127,126      101,916              -             101,916       636,820            155,704
     Jenner & Block LLP (Trustee)                                   February 1, 2019 - February 28, 2019                                           110,418       88,509          (21,909)          110,418       725,330            177,613
     Jenner & Block LLP (Trustee)                                      March 1, 2019 - March 31, 2019                                              257,001      206,016              -             206,016       931,346            228,599
     Jenner & Block LLP (Trustee)                                        April 1, 2019 - April 30, 2019                                            237,935      191,205          191,205               -       1,122,550            275,329
     Jenner & Block LLP (Trustee)                                        May 1, 2019 - May 31, 2019                                                250,737      200,765              -                 -       1,122,550            526,066
     Jenner & Block LLP (Trustee) -
     Accrued                                                                June 1, 2019 - June 30, 2019                                           200,000           -                -                -       1,122,550            726,066

     Chapter 11 Trustee                                                 June 14, 2018 - July 31, 2018                                              379,967      303,974               -            303,974       303,974             75,993
     Chapter 11 Trustee                                             November 1, 2018 - November 30, 2018                                           189,219          -                 -                -         303,974            265,212
     Chapter 11 Trustee                                             December 1, 2018 - December 31, 2018                                            32,618          -                 -                -         303,974            297,831
     Chapter 11 Trustee                                               January 1, 2019 - January 31, 2019                                             6,041          -                 -                -         303,974            303,872
     Chapter 11 Trustee                                              February 1, 2019 - February 28, 2019                                            7,540          -                 -                -         303,974            311,412
     Chapter 11 Trustee                                                March 1, 2019 - March 31, 2019                                                5,419          -                 -                -         303,974            316,831
     Chapter 11 Trustee                                                  April 1, 2019 - April 30, 2019                                              6,862          -                 -                -         303,974            323,692
     Chapter 11 Trustee                                                   May 1, 2019 - May 31, 2019                                                11,518          -                 -                -         303,974            335,211
     Chapter 11 Trustee                                                  June 1, 2019 - June 30, 2019                                               12,154          -                 -                -         303,974            347,365

     Alvarez & Marsal (FA for Trustee)                                  June 1, 2018 - June 30, 2018                                                12,000        9,600              -                 -             -               12,000
     Alvarez & Marsal (FA for Trustee)                                   July 1, 2018 - July 31, 2018                                               17,207       13,771              -              23,371        23,371              5,836
     Alvarez & Marsal (FA for Trustee)                                August 1, 2018 - August 31, 2018                                              44,263       35,411              -              35,411        58,782             14,689
     Alvarez & Marsal (FA for Trustee)                             September 1, 2018 - September 30, 2018                                          139,726      111,873              -             111,873       170,655             42,542
     Alvarez & Marsal (FA for Trustee)                               October 1, 2018 - October 31, 2018                                            147,162      117,927              -             117,927       288,582             71,777
     Alvarez & Marsal (FA for Trustee)                             November 1, 2018 - November 30, 2018                                             71,960       57,591              -              57,591       346,173             86,146
     Alvarez & Marsal (FA for Trustee)                             December 1, 2018 - December 31, 2018                                             76,658       61,347              -             122,624       468,797             40,179
     Alvarez & Marsal (FA for Trustee)                               January 1, 2019 - January 31, 2019                                             63,437       50,820              -                 -         468,797            103,616
     Alvarez & Marsal (FA for Trustee)                              February 1, 2019 - February 28, 2019                                            54,592       43,928              -              32,280       501,077            125,928
     Alvarez & Marsal (FA for Trustee)                                 March 1, 2019 - March 31, 2019                                              126,521      101,814              -             101,814       602,891            150,635
     Alvarez & Marsal (FA for Trustee)                                  April 1, 2019 - April 30, 2019                                             157,319      127,233          127,233               -         730,124            180,720
     Alvarez & Marsal (FA for Trustee)                                   May 1, 2019 - May 31, 2019                                                142,324      113,873              -                 -         730,124            323,044
     Alvarez & Marsal (FA for Trustee)                                  June 1, 2019 - June 30, 2019                                               170,173          -                -                 -         730,124            493,217




                                                                                                                                                                                                                         FORM MOR-6
                                                                                                                                                                                                                               2/2008
                                                                                                                                                                                                                        PAGE 12 OF 24
    18-10509-shl                               Doc 985
In re Firestar Diamond Inc & Fantasy Inc (Combined)                           Filed 07/23/19 Entered 07/23/19Case14:42:33
                                                                                                                      No. 18-10509Main        Document
                                                                                                                                    (SHL) / 18-10511 (SHL)
      Debtor                                                                                            Reporting Period:  6/1/19 - 6/30/19
                                                                                            Pg 13 of 36
                                                                                     PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                  INSIDERS
                                                                                                                                         AMOUNT PAID IN                         TOTAL PAID TO
                           NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD         DATE PAID           DATE
     Mihir Bhansali                                      Reimbursement for Marketing Expense Paid                                                                              $ 10,500.00
     Mihir Bhansali                                      Reimbursement for Cell Phone Fee Paid                                                                                 $     190.99
     Mihir Bhansali                                      Net Payroll                                                                                                           $ 12,736.81
     Ajay Gandhi                                         Reimbursement for Telephone Expense Paid                                                                              $     300.00
     Ajay Gandhi                                         Net Payroll                                                                                                           $ 36,948.36
     RSR Consulting                                      Director's Fee                                                                                                        $ 47,220.00
                                                                                                  TOTAL PAYMENTS TO INSIDERS             $               -                     $ 107,896.16




                                                                                                                              PROFESSIONALS
                                                                                                                                              AMOUNT OF                                                                                TOTAL
                                                                                                                                             MONTHLY FEE         AMOUNT        AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO      INCURRED &
                           NAME                                                  APPLICABLE FEE PERIOD                                        STATEMENT         APPROVED       CURRENT MONTH     PRIOR PERIODS       DATE             UNPAID*
     Gem Certification & Assurance Lab,
     Inc.                                                                August 1, 2018 - August 31, 2018                                            44,188          35,350               -             35,350        35,350                   8,838
     Gem Certification & Assurance Lab,
     Inc.                                                          September 1, 2018 - September 30, 2018                                            73,050          58,440               -             58,440        93,790                  23,448
     Gem Certification & Assurance Lab,
     Inc.                                                              October 1, 2018 - October 31, 2018                                            29,313          23,450               -             23,450       117,240                  29,310
     Gem Certification & Assurance Lab,
     Inc.                                                           November 1, 2018 - November 30, 2018                                             24,363          19,490               -             19,490       136,730                  34,183
     Gem Certification & Assurance Lab,
     Inc.                                                           December 1, 2018 - December 31, 2018                                             36,375          29,100               -             29,100       165,830                  41,458
     Gem Certification & Assurance Lab,
     Inc.                                                              January 1, 2019 - January 31, 2019                                            39,038          31,230               -             31,230       197,060                  49,265
     Gem Certification & Assurance Lab,
     Inc.                                                             February 1, 2019 - February 28, 2019                                           32,425          25,940               -             25,940       223,000                  55,750
     Gem Certification & Assurance Lab,
     Inc.                                                                 March 1, 2019 - March 31, 2019                                             30,238          24,190               -             24,190       247,190                  61,798
     Gem Certification & Assurance Lab,
     Inc.                                                                   April 1, 2019 - April 30, 2019                                           41,963          33,570           33,570               -         280,760                  70,190
     Gem Certification & Assurance Lab,
     Inc.                                                                    May 1, 2019 - May 31, 2019                                              87,111          78,253               -                -         280,760              157,301
     Gem Certification & Assurance Lab,
     Inc.                                                                   June 1, 2019 - June 30, 2019                                             34,044              -                -                -         280,760              191,344

     Whitley Penn, LLP                                               November 14, 2018 - January 31, 2019                                            36,518          29,248               -             29,248        29,248                   7,270
     Whitley Penn, LLP - Accrued                                       February 1, 2018 - April 30, 2019                                             35,000             -                 -                -          29,248                  42,270

     Frankfurt Kurnit Klein & Selz, P.C.                                  March 31, 2019 - April 30, 2019                                             5,508            4,406              -                -              -                    5,508
     Frankfurt Kurnit Klein & Selz, P.C.                                   May 1, 2019 - May 31, 2019                                                 8,919            7,135              -                -              -                   14,427

     Michael J. Agusta, Esq. as Counsel                                August 13, 2018 - January 31, 2019                                             6,538              -                -                -              -                    6,538
     Michael J. Agusta, Esq. as Counsel -
     Accrued                                                             February 1, 2018 - June 30, 2019                                             6,000              -                -                -              -                   12,538

                                                                                         TOTAL PAYMENTS TO PROFESSIONALS                           7,724,292      5,649,561          357,657         5,120,298     5,458,788           2,246,337
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED, PER THE MONTHLY FEE STATEMENT FILED.



                                                     POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                                              AND ADEQUATE PROTECTION PAYMENTS

                                                                                                                                             AMOUNT PAID       TOTAL UNPAID
                  NAME OF CREDITOR                                       SCHEDULED MONTHLY PAYMENT DUE                                      DURING MONTH       POST-PETITION


                                                                                                                 TOTAL PAYMENTS                          -               -




                                                                                                                                                                                                                               FORM MOR-6
                                                                                                                                                                                                                                     2/2008
                                                                                                                                                                                                                              PAGE 13 OF 24
  18-10509-shl             Doc 985          Filed 07/23/19 Entered 07/23/19 14:42:33                         Main Document
                                                          Pg 14 of 36


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                          Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                        Reporting Period:         6/1/19 - 6/30/19



                                                     DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the questions                  Yes                     No
       is “Yes”, provide a detailed explanation of each item. Attach
       additional sheets if necessary.
   1   Have any assets been sold or transferred outside the normal course of                    X
       business this reporting period?
   2   Have any funds been disbursed from any account other than a debtor in                                         X
       possession account this reporting period?
   3   Is the Debtor delinquent in the timely filing of any post-petition tax                                        X
       returns?
   4   Are workers compensation, general liability or other necessary insurance
       coverages expired or cancelled, or has the debtor received notice of                                          X
       expiration or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                                             X
   6   Have any payments been made on pre-petition liabilities this reporting                                        X
       period?
   7   Are any post petition receivables (accounts, notes or loans) due from                    X
       related parties? **
   8   Are any post petition payroll taxes past due?                                                                 X
   9   Are any post petition State or Federal income taxes past due?                                                 X
  10   Are any post petition real estate taxes past due?                                                             X
  11   Are any other post petition taxes past due?                                                                   X
  12   Have any pre-petition taxes been paid during this reporting period?                                           X
  13   Are any amounts owed to post petition creditors delinquent?                                                   X
  14   Are any wage payments past due?                                                                               X
  15   Have any post petition loans been received by the Debtor from any                                             X
       party?
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                                     X
  17   Is the Debtor delinquent with any court ordered payments to attorneys or                                      X
       other professionals?
  18   Have the owners or shareholders received any compensation outside of                                          X
       the normal course of business?

       * Private sales resulted in the sale of inventory for $1,018,309.53 during the period.
       ** Operating Expenses from Old AJ, Inc.




                                                                                                                             FORM MOR-7
                                                                                                                                   2/2008
                                                                                                                            PAGE 14 OF 24
        18-10509-shl                               Doc 985            Filed 07/23/19 Entered 07/23/19 14:42:33                                                  Main Document
                                                                                    Pg 15 of 36

Firestar Diamond, Inc.
Cash Register
6/1/19 ‐ 6/30/19
Firestar Diamond Inc. Detail Trial Balance
Includes Activities from June 1, 2019 to June 30, 2019


Firestar United Bank Account (9796)                                                                                            January 2019 Total                                       Amount
Posting Date           Description                                         Debit Activities Credit             Balance         A/R Collections (Pre Petition)                                 ‐
                                                                                            Activities
                       Beginning Balance                                                                        1,394,845.63   A/R Collections (Post Petition)                                  ‐
         6/4/2019      AmTrust North American, Inc.                             17,971.00                                      Memo Sales (Post Petition)                                  4,025.79
         6/4/2019      Gem Certification and Assurance Lab                                      (33,570.00)                    Receipt from A. Jaffe (Affiliate) for shared expenses            ‐
         6/4/2019      Alvarez and Marsal Disputes & Investigations                            (127,233.26)                    Miscellaneous Deposits                                           ‐
         6/6/2019      Diamond Traders International LLC                      135,000.00                                       Sale of Assets                                            735,848.06
        6/10/2019      GBC, Inc.                                              376,299.00                                       Royalties (Receipts)                                             ‐
        6/10/2019      Paramount Gems                                          51,111.00                                       V Discovery (Restructuring Costs)                           9,730.10
        6/10/2019      Unique Designs, Inc.                                    40,908.06                                       Claims Agent Reorg                                         12,913.15
        6/10/2019      Fairway Diamond Inc.                                   132,530.00                                       US Trustee                                                       ‐
        6/10/2019      Fred Mayer Jewelry                                         339.04                                       Jenner/Trustee (Professional Fees)                        213,113.60
        6/10/2019      Baker & Hostetler LLP                                                     (2,603.46)                    Financial Advisors (MP and A&M) (Professional Fees)       127,233.26
        6/10/2019      Lackenbach Siegel LLP                                                    (24,954.78)                    Whitley Penn (Professional Fees)                                 ‐
        6/10/2019      Jenner & Block LLP                                                      (191,204.60)                    Baker & Hostetler (Professional Fees)                       2,603.46
        6/12/2019      Iron Mountain                                                               (468.96)                    Lackenbach Siegel LLP (Professional Fees)                  24,954.78
        6/12/2019      Levon Dursunian                                                           (1,800.00)                    Special Counsel for IP Matters (Professional Fees)               ‐
        6/17/2019      Zale Corporation                                          1,125.38                                      CRO (Professional Fees)                                          ‐
        6/17/2019      Zale Corporation                                          2,561.37                                      GCAL (Professional Fees)                                   33,570.00
        6/24/2019      Iron Mountain                                                                (176.52)                   Transfers to DIP Accounts                                        ‐
        6/24/2019      vDiscovery                                                                 (9,730.10)                   Transfers from DIP Accounts                                      ‐
        6/24/2019      Omni Management Group                                                     (12,913.15)                   Contractor (Operations)                                     1,800.00
        6/26/2019      Jenner & Block LLP                                       21,909.00                                      Appraisals (Operations)                                          ‐
        6/27/2019      International Sureties, Ltd.                                             (40,366.00)                    Royalties (Operations)                                           ‐
                       Ending Balance                                         779,753.85       (445,020.83)     1,729,578.65   Freight In (Operations)                                          ‐
                                                                                                                               Other Cost of Sales (Operations)                                 ‐
                                                                                                                               Security Expenses (Operations)                                   ‐
                                                                                                                               Office Expenses/Bank Charges (Administrative)                 645.48
                                                                                                                               Investing Activities                                       40,366.00
                                                                                                                               Net Payroll (Includes Employee's Taxes)                          ‐
                                                                                                                               Sales, Use, & Other Taxes                                        ‐
                                                                                                                               Employee Benefits                                                ‐
                                                                                                                               Insurance (Worker's Comp, Jeweler's Block & Other)         17,971.00
                                                                                                                               Telephone Expenses                                               ‐
                                                                                                                               Total GL Account Movement (Debits + Credits)            1,224,774.68
     18-10509-shl                     Doc 985            Filed 07/23/19 Entered 07/23/19 14:42:33                                 Main Document
                                                                       Pg 16 of 36

Fantasy Inc.
Cash Register
6/1/19 ‐ 6/30/19

Detail Trial Balance
Includes Activities from June 1, 2019 to June 30, 2019
Fantasy, Inc.


United Bank Account #9842
Posting Date        Desc.                                Debit             Credit       Balance                 Amount       Description
                    Beginning Balance                                                             467,210                -   Transfer to Other DIP Accounts
                                                                                                                         -   Transfer From Other DIP Accounts
06/10/19           Amipi, Inc. - Sale 7--Lot 256                  66,033                                                 -   US Trustee Fees
06/10/19           GBC, Inc. Sale 7--Lots 255, 257,               89,450                                                 -   Professional Fees
                   262
06/10/19           Paramount Gems - Sale 7--Lots                 105,088                                    #            -   Memo Sales (Post Petition)
                   258, 259, 260, 275
06/10/19           Fairway Diamond, Inc. - Sale 7--Lot            21,890                                            282,461 Sale of Assets
                   261
                                                                                                                         -   Treasury Bill



                   Total Activities                              282,461            -             282,461
                    Ending Balance                                                                749,671


                   Report Total Beginning Balance. .                                              467,210
                   Report Total Activities                       282,461            -             282,461
                   Report Total Ending Balance . . .                                              749,671
   18-10509-shl
FIRESTAR DIAMOND,Doc
                   INC.985 Filed    07/23/19 Entered 07/23/19 14:42:33   Main Document
INCOME STATEMENT                            Pg 17 of 36
FOR THE PERIOD (6/1/19 - 6/30/19)

                                     6/1/2019 -
                                     6/30/2019
SALES
  Sales - Regular                       735,848
  Sales - Memo Reporting                  4,026
                                        739,874

COST OF GOODS SOLD
  COGS - Regular                       1,507,028
  COGS - Memo Reporting                    2,595
  Labor & Repairs                          1,800
                                       1,511,423

GROSS PROFIT                            (771,549)

NET SALES                                739,874
COGS - NET SALES                       1,511,423

GROSS PROFIT NET OF RETURNS             (771,549)

OTHER INCOME
  Royalty Income                             -

REVISED GROSS PROFIT                    (771,549)

GENERAL & ADMIN EXP.
  Miscellaneous Exp.                     40,366
  Storage Expenses                          200
  Insurance - Block Policy              (17,971)
  Legal Fees                            425,290
  Professional Fees - Other              10,000
  Omni Management Fee                     2,500
  UST Acrrual                             3,353
                                        463,738

TOTAL EXP. BEFORE INT & DEP             463,738

EBIT                                  (1,235,287)

Loss due to Accrual True/Up             (242,595)

NET LOSS                              (1,477,882)
   18-10509-shl       Doc 985    Filed 07/23/19 Entered 07/23/19 14:42:33   Main Document
                                               Pg 18 of 36

FANTASY, INC.
INCOME STATEMENT
FOR THE PERIOD (6/1/19 - 6/30/19)


                                                   6/1/2019 -
                                                   6/30/2019
SALES
  Sales - Regular                                      282,461
  Sales - Memo Reporting                                   -
                                                       282,461

COST OF GOODS SOLD
  COGS - Regular                                       594,915
  COGS - Memo Reporting                                    -
  Shipping Exp / Freight                                   -
                                                       594,915

GROSS PROFIT                                          (312,453)

  Returns - Regular                                        -

  COGS - Regular / Returns                                 -

NET SALES                                             (312,453)
COGS - NET SALES                                           -

GROSS PROFIT NET OF RETURNS                           (312,453)

REVISED GROSS PROFIT                                  (312,453)

EBIT                                                  (312,453)

Gain due to Accrual and                                    -
Intercompany Liability True/Up

NET LOSS BEFORE TAXES                                 (312,453)

NET LOSS                                              (312,453)
FIRESTAR 18-10509-shl       Doc 985INC.Filed 07/23/19 Entered 07/23/19 14:42:33 Main Document
         DIAMOND, INC. / FANTASY
CONSOLIDATED INCOME STATEMENT                        Pg 19 of 36
FOR THE PERIOD (6/1/19 - 6/30/19)
                                       6/1/2019 -
                                       6/30/2019         June Groupings
SALES
      Sales - Regular                   1,018,310                1,022,335  Gross Sales
      Sales - Memo Reporting                 4,026                     -    Returns and Allowances
      Sales - Assets                           -                 1,022,335  Net Sales
      Sales - Diamonds                         -                 4,608,191  Beginning Inventory
                                        1,022,335                      -    Purchases
                                                                    (1,800) Direct Labor
COST OF GOODS SOLD                                                     -    Writeoff of Inventory
      COGS - Regular                    2,101,943                      -    Appraisal Fees
      COGS - Memo Reporting                  2,595                     -    Freight In
       COGS - Closeouts                      -                   17,326    Other Cost of Sales/Adjustments
       COGS - Diamonds                       -               (2,517,379)   Ending Inventory
       Royalty Expenses                      -                2,106,337    Cost of Goods Sold
       Advertising Co-Op.                    -
       Markdowns & Allowances                -               (1,084,002)   Gross Profit
       Chargeback Write-Off                  -
       Appraisal Fees                        -                      -      Royaly Income
       Shipping Exp                          -
       EDI Services                          -                      -      Shipping Expense
       Vendor Portal Charges                 -                      -      Royalty Expenses
       Outside Labor                         -                      -      Selling Expense
       Repairs                             1,800                    -      Office Salaries
       Other                                 -
                                       2,106,337               425,290     Professional Fees
                                                                   -       Depreciation and Amortization
GROSS PROFIT                           (1,084,002)                 -       Rent
                                                                   -       Computer Expenses
       Returns - Regular                      -                    -       Back Office Expense
                                              -                    -       Vault Monitors
                                                                   -       Payroll Taxes
       COGS - Regular / Returns               -                    -       Employee Benefits
                                              -                (17,971)    Insurance
                                                                40,566     Office Expenses
                                                                   -       Telephone Expenses
NET SALES                              1,022,335               447,885     G&A
COGS - NET SALES                       2,106,337
                                                                   -       Bank Charges
GROSS PROFIT NET OF RETURNS            (1,084,002)                 -       Interest Expense
                                                                   -       Bank Attorney Fees
                                                                 2,500     Omni Management Fee
OTHER DILUTION ITEMS                                               -       Director Fee
                                                                   -       CRO
     Dilution On Returns / Melt Loss          -                  3,353     US Trustee
OTHER INCOME                                                    10,000     V Discovery
       Royalty Income                         -                242,595     Loss due to Accrual True Up


REVISED GROSS PROFIT                   (1,084,002)
                                                             (1,790,335)   Net Loss
FIRESTAR 18-10509-shl        Doc 985INC.Filed 07/23/19 Entered 07/23/19
          DIAMOND, INC. / FANTASY                                          14:42:33   Main Document
CONSOLIDATED INCOME STATEMENT                         Pg 20 of 36
FOR THE PERIOD (6/1/19 - 6/30/19)
                                        6/1/2019 -
                                        6/30/2019         June Groupings
GENERAL & ADMIN EXP.
      Miscellaneous Exp.                     40,366
      Storage Expenses                          200
      Insurance - Block Policy              (17,971)
      Legal Fees                           425,290
      Professional Fees - Other              10,000
      Omni Management Fee                     2,500
      UST Accrual                             3,353
                                           463,738

       Loss due to Accrual True/Up            242,595


TOTAL EXP. BEFORE INT & DEP                   706,333

EBIT                                        (1,790,335)


NET LOSS BEFORE TAXES                       (1,790,335)

CORPORATE TAXES

       Provision for Taxes - Other States          -
                                                   -

NET LOSS                                    (1,790,335)
   18-10509-shl      Doc 985      Filed 07/23/19 Entered 07/23/19 14:42:33   Main Document
                                                Pg 21 of 36
FIRESTAR DIAMOND, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY BALANCE WITH FANTASY INC)
FOR THE PERIOD (6/1/19 - 6/30/19)

                                                    6/30/2019
CURRENT ASSETS
  Cash - United Bank Account                        1,729,579
  Restricted Cash - Due to Escrow Account              48,850
  Accounts Receivables                              9,347,513
  Accounts Receivables in Escrow                          -
  Allowance for Bad Debts                          (6,419,541)
                                                    4,706,400

OTHER ASSETS
  Due from FGI - CP                                   (59,593)
  Loans & Exchanges                                 2,335,132
  Investment in Subsidiary                            250,000
                                                    2,525,539

INVENTORY
   Inventory - Finished Goods                       1,112,525
   Inventory - Memo Consignment                     1,286,218
                                                    2,398,743

TOTAL ASSETS                                        9,630,683


CURRENT LIABILITIES
  Accounts Payable                                29,531,285
  Due to Escrow Account                               48,850
  Accrued Professional Fees                        2,246,337
                                                  31,826,472

LOANS PAYABLE
  Sub-Debt - Synergies Corp.                       7,941,500
  Sub-Debt - Firestar Holdings Ltd - HK            4,058,500
                                                  12,000,000

CAPITAL ACCOUNT
  Common Stock                                            110
  Paid In Capital                                   4,705,790
  Retained Earnings                               (37,423,807)
  Net Income / (Loss)                              (1,477,882)
                                                  (34,195,789)

TOTAL LIABILITIES & RETAINED EARNINGS               9,630,683




                                               21 of 24
   18-10509-shl     Doc 985     Filed 07/23/19 Entered 07/23/19 14:42:33   Main Document
                                              Pg 22 of 36

FANTASY, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY
BALANCE WITH FIRESTAR DIAMOND INC)
FOR THE PERIOD (6/1/19 - 6/30/19)

                                                           6/30/2019
CURRENT ASSETS
     Cash In Bank                                             749,671
     Cash Equivalents - US Treasury Bill                    4,969,667
     Accounts Receivables                                     362,705
                                                            6,082,043
INVENTORY
      Inventory - Finished Goods                                  -
      Inventory - Memo Consignment                            118,636
                                                              118,636

TOTAL ASSETS                                                6,200,679


CURRENT LIABILITIES
     Accounts Payable                                       4,935,733
                                                            4,935,733
CAPITAL ACCOUNT
      Common Stock                                                100
      Paid In Capital                                         249,900
      Retained Earnings                                     1,327,400
      Net Income / (Loss)                                    (312,453)
                                                            1,264,947

TOTAL LIABILITIES & RETAINED EARNINGS                       6,200,680




                                           Page 22 of 24
                               18-10509-shl
FIRESTAR DIAMOND INC. / FANTASY,   INC.             Doc 985    Filed 07/23/19 Entered 07/23/19 14:42:33        Main Document
CONSOLIDATED BALANCE SHEET                                                   Pg 23 of 36
FOR THE PERIOD (6/1/19 - 6/30/19)

                                                                        INTERCOMPANY       CONSOLIDATED
                                                           6/30/2019     ELIMINATIONS        6/30/2019       Groupings
    CURRENT ASSETS
           Cash - United Bank Account                     2,479,250                             2,479,250     2,479,250     Cash
           Restricted Cash - Due to Escrow Account           48,850                                48,850        48,850     Restricted Cash
           Cash Equivalents - US Treasury Bill            4,969,667                             4,969,667     4,969,667     U.S. Treasury 90-Day T-Bill
           Accounts Receivables                           9,710,218          (2,374,344)        7,335,874       916,333     A/R
           Allowance for Bad Debts                       (6,419,541)                           (6,419,541)
                                                         10,788,443                             8,414,099     8,414,099     Total Current Assets

    OTHER ASSETS
            Due from FGI - CP (Related Party)               (59,593)                              (59,593)    2,275,539     Amount due from Insiders
            Loans & Exchanges (Related Parties)           2,335,132                             2,335,132
            Investment in Subsidiary                        250,000           (250,000)               -              -      Other Assets
                                                          2,525,539                             2,275,539

    INVENTORY
            Inventory - Finished Goods                    1,112,525                             1,112,525
            Inventory - Memo Consignment                  1,404,855                             1,404,855
                                                          2,517,379                             2,517,379     2,517,379     Inventory

    TOTAL ASSETS                                         15,831,362          (2,624,344)       13,207,019    13,207,018     Total Assets


    CURRENT LIABILITIES
           Accounts Payable                              34,467,018          (2,374,344)       32,092,674        48,850     Due to Escrow Account
           Due to Escrow Account                             48,850                                48,850
           Accrued Professional Fees                      2,246,337                             2,246,337     2,246,337     Post Petition Accrued Professional Fees
                                                         36,762,205                            34,387,861    44,092,674     Unsecured Debt

    LOANS PAYABLE
            Sub-Debt - Synergies Corp.                    7,941,500                             7,941,500
            Sub-Debt - Firestar Holdings Ltd - HK         4,058,500                             4,058,500
                                                         12,000,000                            12,000,000

    CAPITAL ACCOUNT
             Common Stock                                        210              (100)               110            110    Capital Stock
             Paid In Capital                               4,955,690          (249,900)         4,705,790      4,705,790    Additional Paid In Capital
             Retained Earnings                           (36,096,407)                         (36,096,407)   (37,886,743)   Retained Earnings
             Net Income / (Loss)                          (1,790,335)                          (1,790,335)
                                                         (32,930,843)         (250,000)       (33,180,843)

    TOTAL LIABILITIES & RETAINED EARNINGS                15,831,363          (2,624,344)       13,207,019    13,207,019     Total Liabilities and Retained Earnings
                         18-10509-shl   Doc 985   Filed 07/23/19 Entered 07/23/19 14:42:33     Main Document
                                                                Pg 24 of 36
Firestar Diamond Inc / Fantasy Inc
Consolidated Post‐Petition A/P
As of 6/30/19
By Vendor

Firestar Diamond, Inc.
              Vendor                      Balance Due            Current       Up to 30 Days   31-60 Days   Over 60 Days
Omni Management - Accrued                                2,500        2,500                -           -             -
V Discovery - Accrued                                   10,000       10,000                            -             -
Cost Reduction Solutions                                 4,375          -                  -           -           4,375
Iron Mountain Storage Fees - Accrued                       200          200                -           -             -
Totals                                                  17,075       12,700                -           -           4,375



Fantasy, Inc.
                Vendor                    Balance Due            Current       Up to 30 Days   31-60 Days   Over 60 Days

Totals                                                     -               -               -           -             -

Combined Totals                                         17,075       12,700                -           -           4,375
18-10509-shl     Doc 985          Filed 07/23/19 Entered 07/23/19 14:42:33     Main Document
                                                Pg 25 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date   6/28/19             Page       1
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee


    Reminder: Please include the deposit slip printed with the MICR line (Account/
    Routing number) with your check deposits. On a multi-copy deposit slip, the
    top copy is printed with the MICR line and should be provided with the deposits.
    Duplicate copies should be retained for your records. Deposit slips received
    without the MICR line are processed manually, causing a processing delay and
    omission of the processed by bank date in your Software

                                      SUMMARY OF ACCOUNTS
      ACCOUNT NUMBER             TYPE OF ACCOUNT                              ENDING BALANCE
    XXXXXXXXXXXX9796          CHECKING                                       1,730,727.65
    XXXXXXXXXXXX4617          CHECKING                                       2,281,045.84
    XXXXXXXXXXXX4625          CHECKING                                                .00
    XXXXXXXXXXXX4633          CHECKING                                                .00
    ................................CHECKING/MMA ACCOUNT...............................
                  ACCOUNT TITLE: Richard Levin
    CHECKING                                              ENCLOSURES                            4
    ACCOUNT NUMBER                    XXXXXXXXXXXX9796    Statement Dates   6/03/19 thru 6/30/19
    PREVIOUS BALANCE                      1,402,449.63    DAYS IN STATEMENT PERIOD             28
        7 DEPOSITS                          779,753.85    AVERAGE BALANCE            1,637,438.46
       13 DEBITS                            451,475.83    AVERAGE COLLECTED          1,637,438.46
    SERVICE CHARGE                                 .00
    INTEREST PAID                                  .00
    NEW BALANCE                           1,730,727.65


                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                       AMOUNT              BALANCE
     6/04 WIRE TRANSFER DEBIT                                      33,570.00-           1,368,879.63
18-10509-shl   Doc 985   Filed 07/23/19 Entered 07/23/19 14:42:33   Main Document
                                       Pg 26 of 36
18-10509-shl     Doc 985          Filed 07/23/19 Entered 07/23/19 14:42:33    Main Document
                                                Pg 27 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date    6/28/19          Page       2
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee

    CHECKING                                     XXXXXXXXXXXX9796    (Continued)

                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                         AMOUNT          BALANCE




     6/04 WIRE TRANSFER DEBIT                                       127,233.26-       1,241,646.37




     6/05 DEPOSIT           100022                                   17,971.00        1,259,617.37
     6/06 Wire Transfer Credit                                      135,000.00        1,394,617.37




     6/06 CHECK           135                                         3,335.00-       1,391,282.37
     6/07 CHECK           134                                         3,120.00-       1,388,162.37
     6/10 WIRE TRANSFER DEBIT                                         2,603.46-       1,385,558.91
18-10509-shl     Doc 985          Filed 07/23/19 Entered 07/23/19 14:42:33    Main Document
                                                Pg 28 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date    6/28/19          Page       3
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee

    CHECKING                                     XXXXXXXXXXXX9796    (Continued)

                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                         AMOUNT          BALANCE




     6/10 WIRE TRANSFER DEBIT                                        24,954.78-       1,360,604.13




     6/10 WIRE TRANSFER DEBIT                                       191,204.60-       1,169,399.53
18-10509-shl     Doc 985          Filed 07/23/19 Entered 07/23/19 14:42:33    Main Document
                                                Pg 29 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date    6/28/19          Page       4
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee

    CHECKING                                     XXXXXXXXXXXX9796    (Continued)

                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                         AMOUNT          BALANCE

     6/11 DEPOSIT                     100023                        600,848.06        1,770,247.59
     6/11 DEPOSIT                     100024                            339.04        1,770,586.63
     6/17 PAYABLES                                                    1,125.38        1,771,712.01
     6/17 PAYABLES                                                   2,561.37         1,774,273.38
     6/17 CHECK           136                                           468.96-       1,773,804.42
     6/17 CHECK           137                                         1,800.00-       1,772,004.42
     6/24 WIRE TRANSFER DEBIT                                         9,730.10-       1,762,274.32




     6/24 WIRE TRANSFER DEBIT                                        12,913.15-       1,749,361.17
18-10509-shl     Doc 985          Filed 07/23/19 Entered 07/23/19 14:42:33     Main Document
                                                Pg 30 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                  Date    6/28/19          Page       5
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee

    CHECKING                                      XXXXXXXXXXXX9796    (Continued)

                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                          AMOUNT          BALANCE



     6/24                                                                176.52-       1,749,184.65
     6/26 Wire Transfer Credit                                        21,909.00        1,771,093.65




     6/27 WIRE TRANSFER DEBIT                                         40,366.00-       1,730,727.65




                                        CHECKS IN NUMBER ORDER
   DATE     CHECK NO          AMOUNT     DATE   CHECK NO     AMOUNT
     6/07         134         3,120.00     6/17       136        468.96
     6/06         135         3,335.00     6/17       137      1,800.00
 * DENOTES MISSING CHECK NUMBERS
18-10509-shl     Doc 985          Filed 07/23/19 Entered 07/23/19 14:42:33   Main Document
                                                Pg 31 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date   6/28/19          Page        6
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee



                  ACCOUNT TITLE: Richard Levin
    CHECKING                                              ENCLOSURES                            0
    ACCOUNT NUMBER                    XXXXXXXXXXXX4617    Statement Dates   6/03/19 thru 6/30/19
    PREVIOUS BALANCE                      2,263,756.84    DAYS IN STATEMENT PERIOD             28
        1 DEPOSITS                           17,289.00    AVERAGE BALANCE            2,275,488.66
          DEBITS                                   .00    AVERAGE COLLECTED          2,275,488.66
    SERVICE CHARGE                                 .00
    INTEREST PAID                                  .00
    NEW BALANCE                           2,281,045.84


                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                       AMOUNT           BALANCE
     6/12 Wire Transfer Credit                                     17,289.00         2,281,045.84




                  ACCOUNT TITLE: Richard Levin
    CHECKING                                              ENCLOSURES                                0
    ACCOUNT NUMBER                    XXXXXXXXXXXX4625    Statement Dates   6/03/19 thru      6/30/19
    PREVIOUS BALANCE                               .00    DAYS IN STATEMENT PERIOD                 28
          DEPOSITS                                 .00    AVERAGE BALANCE                         .00
          DEBITS                                   .00    AVERAGE COLLECTED                       .00
    SERVICE CHARGE                                 .00
    INTEREST PAID                                  .00
    NEW BALANCE                                    .00
18-10509-shl     Doc 985          Filed 07/23/19 Entered 07/23/19 14:42:33   Main Document
                                                Pg 32 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date   6/28/19         Page        7
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee



                  ACCOUNT TITLE: Richard Levin
    CHECKING                                              ENCLOSURES                               0
    ACCOUNT NUMBER                    XXXXXXXXXXXX4633    Statement Dates   6/03/19 thru     6/30/19
    PREVIOUS BALANCE                               .00    DAYS IN STATEMENT PERIOD                28
          DEPOSITS                                 .00    AVERAGE BALANCE                        .00
          DEBITS                                   .00    AVERAGE COLLECTED                      .00
    SERVICE CHARGE                                 .00
    INTEREST PAID                                  .00
    NEW BALANCE                                    .00


                                         END OF STATEMENT
18-10509-shl   Doc 985     Filed 07/23/19 Entered 07/23/19 14:42:33   Main Document
                                         Pg 33 of 36
                                                                                 Page:   8




Check 134 Amount $3,120.00 Date 6/7/2019       Check 134 Back




Check 135 Amount $3,335.00 Date 6/6/2019       Check 135 Back




Check 136 Amount $468.96 Date 6/17/2019        Check 136 Back




Check 137 Amount $1,800.00 Date 6/17/2019      Check 137 Back
18-10509-shl   Doc 985     Filed 07/23/19 Entered 07/23/19 14:42:33   Main Document
                                         Pg 34 of 36
                                                                                 Page:   9




Amount $17,971.00 Date 6/5/2019                Date 6/5/2019 Back




Amount $600,848.06 Date 6/11/2019              Date 6/11/2019 Back




Amount $339.04 Date 6/11/2019                  Date 6/11/2019 Back
18-10509-shl     Doc 985          Filed 07/23/19 Entered 07/23/19 14:42:33    Main Document
                                                Pg 35 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date   6/28/19            Page       1
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10511
      Case Name:      Fantasy Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee


    Reminder: Please include the deposit slip printed with the MICR line (Account/
    Routing number) with your check deposits. On a multi-copy deposit slip, the
    top copy is printed with the MICR line and should be provided with the deposits.
    Duplicate copies should be retained for your records. Deposit slips received
    without the MICR line are processed manually, causing a processing delay and
    omission of the processed by bank date in your Software

                                      SUMMARY OF ACCOUNTS
      ACCOUNT NUMBER             TYPE OF ACCOUNT                             ENDING BALANCE
    XXXXXXXXXXXX9842          CHECKING                                        749,671.15
    ................................CHECKING/MMA ACCOUNT...............................
                  ACCOUNT TITLE: Richard Levin
    CHECKING                                              ENCLOSURES                            0
    ACCOUNT NUMBER                    XXXXXXXXXXXX9842    Statement Dates   6/03/19 thru 6/30/19
    PREVIOUS BALANCE                        467,209.68    DAYS IN STATEMENT PERIOD             28
        1 DEPOSITS                          282,461.47    AVERAGE BALANCE              668,967.87
          DEBITS                                   .00    AVERAGE COLLECTED            668,967.87
    SERVICE CHARGE                                 .00
    INTEREST PAID                                  .00
    NEW BALANCE                             749,671.15


                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                       AMOUNT             BALANCE
     6/11 DEPOSIT                     100005                      282,461.47             749,671.15

                                         END OF STATEMENT
18-10509-shl   Doc 985   Filed 07/23/19 Entered 07/23/19 14:42:33   Main Document
                                       Pg 36 of 36
